UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


   ERNEST L. DIXON,

                            Plaintiff,

                          v.                                   Civil Action 11-873 (BJR)
                                                               ORDER DISMISSING CASE
   GREGORY BRISCOE,

                            Defendant.


                                   MEMORANDUM OPINION

        This matter comes before the Court upon Defendant Gregory Briscoe’s motion to dismiss

plaintiff Ernest Dixon’s complaint [Dkt. #3]. In Fox v. Strickland, 837 F.2d 507 (D.C. Cir.

1988), the District of Columbia Court of Appeals held that a district court must take pains to

advise a pro se party of the consequences of failing to respond to a dispositive motion. “That

notice . . . should include an explanation that the failure to respond . . . may result in the district

court granting the motion and dismissing the case.” Id. at 509. The Court sent such notice to the

address entered by the plaintiff in his complaint. This notice was returned as undeliverable

without explanation as to which part of the address was incorrect [Dkt. #5]. Upon consultation

of the United States Postal Service address database, the Court noted that the zip code plaintiff

entered was incorrect for the stated address. Furthermore, the Court read the address handwritten

by the plaintiff to potentially include a variation of the street and apartment numbers originally

used by the Court in its first mailing. Thus, the Court corrected the zip code and created a

separate permutation of plaintiff’s address and, on January 6, 2012, sent plaintiff notice a second

time to two separate addresses. The noticed advised that failure to respond would result in
dismissal. One of the notices was returned as deliverable. Thirty days have passed since the

second mailing. Dixon has neither responded to this motion nor sought an extension of time in

which to do so. The Court therefore concludes that it has taken sufficient steps to notify Dixon

of the applicable deadlines and that, under Local Civil Rule 7(b) his failure to respond to

Briscoe’s motion to dismiss requires dismissal of this case.1 An appropriate order accompanies

this memorandum opinion.




                                                     Barbara J. Rothstein
                                                     United States District Judge




       1
                Local Civil Rule 7(b), which governs oppositions to motions, provides that
“[w]ithin 14 days of the date of service or at such other time as the Court may direct, an opposing
party shall serve and file a memorandum of points and authorities in opposition to the motion [to
dismiss]. If such a memorandum is not filed within the prescribed time, the Court may treat the
motion as conceded.” LCvR 7(b).